DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Preliminary Amendments
Receipt is acknowledged of preliminary amendments, filed 31 March 2021, 25 February 2022 and 10 June 2022, which have been placed of record and entered in the file.  As of the most recent preliminary amendment filed on 10 June 2022:
Status of the claims:
Claims 24-29, 31, 34-37, 39 and 41 are pending for examination.
Claims 1-23, 30, 32, 33, 38, 40 and 42 are canceled.
Claims 24 and 24 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the preliminary amendments.
Amendments to the drawings have been submitted with the preliminary amendments.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/415,831.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 9 February 2022, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Drawings
The replacement drawing was received on 31 March 2021.  The drawing is acceptable.
Response to Substitute Specification
Receipt is acknowledged of a substitute specification, filed 10 June 2022, which has been placed of record and entered in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-29, 31, 34-37, 39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24, line 31, and claim 34, line 29, the limitation “the preform comprises a heated and softened polymer” in each claim introduces new matter.  While the disclosure, as originally filed provides support for “the preform comprises a softened polymer” it does not provide support for “the preform comprises a heated … polymer”.  The recitation “the preform comprises a heated … polymer” is not found in the written description of the present application or any of the parent applications.  Accordingly, the recitation “the preform comprises a heated … polymer” is directed to new matter.  It is suggested that the recitation “a heated and” be deleted from each claim, or applicant must provide evidence that the recitation is supported by the originally, filed disclosure.  
Allowable Subject Matter
Claims 24-29, 31, 34-37, 39 and 41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Lesueur (‘534), Dannebey et al. (US ‘976), Downing (GB ‘214) and Kelley (US ‘833) are cited to show molding of containers.  Melrose (US ‘238) is cited as being in the family of related applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        20 September 2022